Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, closest prior art Zhang et al. (US PG Publication 2020/0122721), Wang et al. (US PG Publication 2018/0194344), and Yasui et al. (US PG Publication 2021/0148720) (hereinafter Zhang, Wang, and Yasui, respectively), taken either individually or in combination with the prior art of record fails to teach the claimed invention as a whole. 
Zhang discloses an in-vehicle processing device [Zhang, Fig. 1 “Perception and Planning System 110” and Para. 29] comprising: a processor; and a non-transitory computer-readable medium having stored thereon executable instructions [Zhang, Para. 18-19, 29, 36, and 59] that, when executed by the processor, cause the in-vehicle processing device to function as: a candidate point generation part configured to generate a plurality of candidate points  [Zhang, Para. 50] in a predetermined zone relative to a stored route of the route information stored in the storage part [Zhang, Fig. 4A, Para. 61, Para. 63] based on current peripheral information around the host vehicle [Zhang, Para. 61, Para. 24] and current information on the host vehicle [Zhang, Para. 50, Para. 49] a candidate route generation part configured to generate a plurality of candidate routes by connecting the plurality of candidate points generated by the candidate point generation part; [Zhang, Para. 42, 69, and 79, Fig. 4C] and a route selection part configured to select one of the plurality of candidate routes generated by the candidate route generation part. [Zhang, Para. 42 and 79]. Zhang further discloses that the in-vehicle processing device is configured to output processed information calculated by the route selection part to a vehicle control device for providing control instructions to at least one of a steering device, a drive 
Zhang fails to disclose an in-vehicle processing device comprising a storage part configured to store route information on routes on which a host vehicle has previously traveled. Zhang further fails to disclose that the candidate point generation part is configured to generate the plurality of candidate points on a side opposite to a side where an obstacle exists relative to the stored route when the current peripheral information comprises information on the obstacle. Zhang further still fails to disclose that the candidate point generation part is configured to calculate a transverse deviation amount of the host vehicle relative to the stored route based on the stored route and a position of the host vehicle; and the transverse deviation amount is a distance in a vehicle width direction from the host vehicle to the stored route. Lastly, Zhang fails to disclose that the plurality of candidate routes are to a parking space. 
Wang teaches an in-vehicle processing device comprising a processor; and a non-transitory computer-readable medium having stored thereon executable instructions [Wang, Fig. 5] and a storage part configured to store route information on routes on which a host vehicle has previously traveled [Wang, Para. 28, Para. 11]. Wang additionally teaches a singular route to a parking space [Wang, Para. 11, Fig. 1E] and that the in-vehicle processing device is configured to output processed information calculated by the route selection part to a vehicle control device for providing control instructions to at least one of a steering device, a drive device, a shift device, or a brake device based on the processed information calculated by the route selection part [Wang, Para. 13, Para. 29-30].
Wang fails to teach a candidate point generation part configured to generate a plurality of candidate points in a predetermined zone relative to a stored route of the route information stored in the storage part based on current peripheral information around the host vehicle and current information on the host vehicle; a candidate route generation part configured to generate a plurality of 
Yasui teaches wherein the candidate point generation part is configured to generate the plurality of candidate points on a side opposite to a side where an obstacle exists relative to the stored route [Yasui, Para. 53, Para. 57, Fig. 3] when the current peripheral information comprises information on the obstacle. [Yasui, Para. 51].  
Yasui fails to teach a storage part configured to store route information on routes on which a host vehicle has previously traveled; a candidate point generation part configured to generate a plurality of candidate points in a predetermined zone relative to a stored route of the route information stored in the storage part based on current peripheral information around the host vehicle and current information on the host vehicle; a candidate route generation part configured to generate a plurality of candidate routes to a parking space by connecting the plurality of candidate points generated by the candidate point generation part; and a route selection part configured to select one of the plurality of candidate routes to the parking space generated by the candidate route generation part. Further, Yasui fails to teach that the candidate point generation part is configured to calculate a transverse deviation amount of the host vehicle relative to the stored route based on the stored route and a position of the 
In sum, Zhang, Wang and Yasui fail to teach a candidate route generation part configured to generate a plurality of candidate routes to a parking space and a route selection part configured to select one of the plurality of candidate routes to the parking space. Further, either taken alone or in combination, Zhang, Wang and Yasui fail to teach a candidate point generation part configured to calculate a transverse deviation amount of the host vehicle relative to the stored route based on the stored route and a position of the host vehicle; and the transverse deviation amount is a distance in a vehicle width direction from the host vehicle to the stored route. 
	While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA ANTONIA SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668